Case 1:17-cv-00399-TFM-MU Document 33 Filed 07/13/20 Page 1 of 1                     PageID #: 97




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   JEREMY THOMAS,                             )
                                              )
           Plaintiff,                         )
                                              )
   vs.                                        )   CIV. ACT. 1:17-cv-399-TFM-MU
                                              )
   WARDEN CYNTHIA STEWART,                    )
                                              )
           Defendant.                         )

                        MEMORANDUM OPINION AND ORDER

         On June 16, 2020, the Magistrate Judge entered a Report and Recommendation (Doc. 32),

 to which no objections have been filed.   After due and proper consideration of the issues raised,

 the Report and Recommendation is ADOPTED as the opinion of the Court.           Accordingly, it is

 ORDERED that Defendant’s Motion for Summary Judgment (Docs. 17, 18, 25) is GRANTED

 and Plaintiff’s claims against the Defendant are DISMISSED with prejudice.

         Final judgment shall issue separately in accordance with this order and Federal Rule of

 Civil Procedure 58.

         DONE and ORDERED this 13th day of July 2020.


                                                     /s/ Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
